Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record specifies or makes obvious a particle detector, comprising:
a. a housing defining a chamber;
b. an air stream injection assembly, producing an airstream in said chamber from air 
taken from outside said chamber, and having a transverse extent; 
c. a light source, producing a light beam that intersects with and crosses said air stream at an angle, thereby forming an intersection, and wherein said light beam is sized and shaped so that a transverse extent of said light beam has a uniform intensity over said transverse extent of said air stream at said intersection; 
d. a photon detection assembly, including an optical train of lenses, configured and positioned to accept an amount of light from said light beam, emitted by particles in said air stream, and to focus said emitted light onto a detection surface of a photon detector; 
e. a particle detection assembly, detecting particles in said air stream in response to input from said photon detection assembly; and 
f. a particle size estimation assembly, responsive to said photon detection assembly, which estimates size for each particle detected, based on number of photons detected by said photon detection assembly from said particle, as it crosses said light beam.
	References such as Trainer (US 20160202164 A1) discloses the source beam attenuation due to scatter is also a direct indicator of multiple scattering. However, the attenuation threshold is particle size dependent. The first scattering distribution at position A could be inverted to obtain a rough estimate of the particle size distribution. Then that particle size distribution, the window spacing and the beam attenuation (or transmission) at position A could be used to calculate the new window spacing (position B) which would reduce the multiple scattering to reasonable levels, as described previously. (Paragraph 554)
	However Trainer does not disclose the abovementioned limitation.  
	The balance of claims are allowable for at least the abovementioned reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884